                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MARK EDWARD MEADOWS,                         ) Case No. 5:18CV1024
                                             )
       Plaintiff,                            )
                                             )
               v.                            ) MAGISTRATE JUDGE DAVID A. RUIZ
                                             )
COMMISSIONER OF SOCIAL                       )
    SECURITY,                                )
                                             )
       Defendant.                            ) MEMORANDUM AND ORDER


       Plaintiff Mark Edward Meadows (“Meadows” or “claimant”) challenges the final

decision of Defendant Commissioner of Social Security (“Commissioner”) denying his

applications for a period of disability (“POD”), disability insurance benefits (“DIB”), and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381 et seq. (“Act”). This court has jurisdiction pursuant to 42 U.S.C.

§ 405(g). The issue before the court is whether the final decision of the Commissioner is

supported by substantial evidence and, therefore, conclusive. For the reasons set forth below, the

Commissioner’s final decision is affirmed.

                                 I. PROCEDURAL HISTORY

       On December 16, 2014, Meadows filed applications for POD and DIB, and on December

22, 2014, for SSI benefits, with both applications alleging disability beginning October 20, 2012.

(R. 10, Transcript (“tr.”), at 93, 343-344, 345-348, 365-383.) Meadows’s applications were

denied initially and upon reconsideration. (R. 10, tr., at 165-212, 213-262, 263-266.) Thereafter,
Meadows filed a request for a hearing before an administrative law judge (“ALJ”). (R. 10, tr., at

288-289.)

        The ALJ held the hearing on June 1, 2017. (R. 10, tr., at 114-163.) Meadows appeared

at the hearing, was represented by counsel, and testified. (Id. at 116, 122-149.) A vocational

expert (“VE”) attended the hearing and provided testimony. (Id. at 116, 150-152.) On August

16, 2017, the ALJ determined Meadows was not disabled, after applying the standard five-step

sequential analysis. (R. 10, tr., at 93-105; see generally 20 C.F.R. §§ 404.1520(a) and

416.920(a).)

        The Appeals Council denied Meadows’s request for review, thereby rendering the ALJ’s

decision the final decision of the Commissioner. (R. 10, tr., at 1-4.) Meadows’s complaint in

this court seeks judicial review of the Commissioner’s final decision pursuant to 42 U.S.C.

§ 405(g). The parties have completed briefing in this case. Meadows presents two legal issues

for the court’s review, asserting the ALJ erred when evaluating the opinions and statements from

treating sources and did not meet his burden at Step Five of the sequential analysis. (R. 11,

PageID #: 1871.)

                        II. PERSONAL BACKGROUND INFORMATION

        Meadows was born in 1986, and was 26 years old on the alleged disability onset date.

(R. 10, tr., at 104, 123, 343.) Accordingly, he was considered a younger individual age 18-49 for

Social Security purposes. See 20 C.F.R. §§ 404.1563, 416.963. Meadows has a limited

education and is able to communicate in English. (R. 10, tr., at 104, 125, 369.) He has past work

as a cashier. (R. 10, tr., at 104, 150.)




                                                2
                            III. RELEVANT MEDICAL EVIDENCE1

        Disputed issues will be discussed as they arise in Meadows’s brief alleging error by the

ALJ. As stated above, Meadows filed applications for POD and DIB on December 16, 2014, and

an application for SSI benefits on December 22, 2014. (R. 10, tr., at 93, 343-344, 345-348.) He

listed the physical or mental conditions that limit his ability to work as: “back injury, [arthritis],

[depression], anxiety, neurocardiogenic syncope, poor education.” Id. at 370.

        State agency reviewing physician Esberdado Villanueva, M.D., prepared a physical

residual functional capacity (“RFC”) assessment on March 5, 2015. (R. 10, tr., at 187-188, 205-

205.) Dr. Villanueva determined Meadows was capable of light work, with the ability to stand

or walk about six hours, and the ability to sit for six hours, of an eight-hour workday. Id. at 187.

Claimant’s ability to push or pull is unlimited; and Dr. Villanueva opined that Meadows is

limited to light exertional work due to his chronic back pain. Id. The doctor stated that

Meadows can occasionally climb ramps or stairs, and can never climb ladders, ropes, or

scaffolds. He can frequently balance, stoop, kneel, crouch, or crawl. Id. Dr. Villanueva opined

that Meadows needed to avoid concentrated exposure to fumes, odors, dusts, gases, poor

ventilation, and all exposure to hazards. Id. at 188. On reconsideration dated November 24,

2015, state agency reviewing physician Robert Wysokinski, M.D., largely concurred with Dr.




1
  The summary of relevant medical evidence is not intended to be exhaustive. It includes only
those portions of the record cited by the parties and also deemed relevant by the court to the
assignments of error raised.



                                                   3
Villanueva’s physical RFC, with the exception that claimant can frequently balance or stoop, but

only occasionally kneel, crouch, or crawl. (R. 10, tr., at 229-231, 253-255.)

       On April 22, 2015, consultative psychologist Robert F. Dallara, Jr., Ph.D., completed a

psychological evaluation. (R. 10., tr., at 741-745.) Dr. Dallara’s evaluation relied primarily on

Meadows’s self report, although the psychologist did review a small number of medical records.

Id. at 741. Meadows indicated that his chief complaint involved difficulties working due to back

issues, heart issues, and problems with his left knee. Id. Meadows reported that he had been

hospitalized “for psychiatric reasons” for one week in West Virginia at age 22, and that he had

received outpatient psychiatric treatment there for a year. Id. at 742. Meadows denied any other

history of treatment by a mental health professional. Id. Meadows told Dr. Dallara that he had

depression most of his life. (R. 10, tr., at 743.) He also reported sleep difficulties. Id. The

psychologist conducted no psychological testing as part of his evaluation. Id. at 744. Dr. Dallara

assessed Meadows with Depression NOS. Id.

       In his functional assessment, Dr. Dallara indicated that Meadows would be able to

understand and apply instructions in a work setting consistent with his low-average intellectual

abilities. (R. 10, tr., at 744-745.) Dr. Dallara noted that: “No information was provided to

suggest inappropriate comportment during his work history. However due to his depression, he

may have some difficulties relating to others including fellow workers and supervisors.” Id. at

745. Similarly, although Dr. Dallara noted that Meadows “did not report a pattern of inability to

adjust to workplace demands,” the psychologist opined that, “due to his depression, he may have

some difficulties withstanding stress and pressure associated with day-to-day [work] activity.”

Id.


                                                 4
       State agency reviewing psychologist, Cynthia Waggoner, Psy.D., determined on May 8,

2015, that Meadows had a mild restriction of activities of daily living, and moderate difficulties

in maintaining social functioning, concentration, persistence or pace. (R. 10, tr., at 185.) Dr.

Waggoner completed a mental residual functional capacity assessment in which she found that

Meadows was moderately limited in his ability to understand, remember and carry out detailed

instructions. Id. at 189. The psychologist noted that Meadows reported trouble with memory

and confusion, but he did retain the capacity to understand and apply instructions in a work

setting consistent with his low average intellectual abilities. Id. Dr. Waggoner noted that, due to

his depression and low average intellectual abilities, Meadows would likely have difficulty

performing detailed tasks. Id. at 190. She observed, however, that there was no evidence of

impairment of persistence or pace during the consultative examination; and, he retained the

capacity to perform simple and routine tasks in a work setting. Id.

       Dr. Waggoner indicated that Meadows was moderately limited in his ability to interact

appropriately with the general public. (R. 10, tr., at 190.) The psychologist noted that Meadows

reported feeling uncomfortable or unsafe around people, and due to his depression “he may have

some difficulties relating to others.” Id. She assessed that he retained the capacity for occasional

interactions in a work setting. Id. Dr. Waggoner also indicated that Meadows was moderately

limited in his ability to respond appropriately to changes in the work setting. Id. Due to his

depression, she noted that Meadows may have some difficulties withstanding stress and pressure

associated with day-to-day work activity, although he retained the capacity to adjust to minor

changes. Id.




                                                 5
       On reconsideration dated August 20, 2015, state agency reviewing psychologist, Vicki

Warren, Ph.D., adopted Dr. Waggoner’s above-referenced psychiatric review technique findings

(mild restriction of activities of daily living, and moderate difficulties in maintaining social

functioning, and in maintaining concentration, persistence or pace). (R. 8, tr., at 227.) Dr.

Warren’s mental RFC assessment was also identical with Dr. Waggoner’s assessment, with the

sole exception that Dr. Warren indicated that the claimant’s ability to maintain attention and

concentration for extended periods was moderately limited (whereas Dr. Waggoner found it was

not significantly limited). Id. at 231-233.

       Shandi Rothman, LISW, completed a Medical Source Assessment (Mental) concerning

Meadows on August 17, 2015. (R. 10, tr., at 858-860.) The social worker assessed that

Meadows was unable to: maintain attention and concentration for extended periods of time;

complete a normal workday and workweek without interruptions for psychologically-based

symptoms; and, perform at a consistent pace without an unreasonable number of rest periods. Id.

at 858. Rothman opined that Meadows would likely be absent from work more than four days

per month as a result of his impairments. Id. at 859. In addition, Rothman estimated that the

claimant would be off-task over 20% of the time during an 8-hour workday due to his mental

health symptoms. Id. The social worker indicated that Meadows would need to take

unscheduled breaks, beyond what would normally be anticipated in a work setting, more than

four times a day. Id. Rothman concluded that Meadows struggled greatly with depression, due

to multiple medical issues (heart, spine, joint), and would require frequent breaks. Id. at 860.

       On September 3, 2015, Jenna Hartman, M.D., completed a medical statement on

Meadows’s physical ability to do work-related activities. (R. 10, tr., at 885-886.) Dr. Hartman


                                                  6
indicated that Meadows’s ability to lift and carry a maximum of thirty pounds was affected by

his limited range of motion in his back and left knee, his history of vertebral fracture, and

spondylolisthesis. Id. at 885. The doctor indicated that Meadows could stand or walk a total of

four hours of an 8-hour workday, for one hour at a time without interruption. Id. He could sit

for a total of two hours of an 8-hour workday, for thirty minutes at a time without interruption,

due to back pain and limited knee flexion secondary to a brace. Id. Dr. Hartman opined that

Meadows could never climb, stoop, crouch, kneel, or crawl, and only occasionally balance. Id.

The doctor indicated that Meadows’s cardiogenic syncope and limited stability supported

restrictions on his exposure to heights, moving machinery, temperature extremes, chemicals,

fumes, humidity, and vibration. Id. She stated that claimant would miss work due to pain or

fatigue more than four days per month, and he would be off-task over 20% of an 8-hour workday

for the same reason. Id. at 886.

       Dr. Hartman indicated that Meadows would need to lie down for two hours or more

during the course of an 8-hour workday at a sedentary job. (R. 10, tr., at 886.) Meadows would

need to take unscheduled work breaks, beyond standard breaks, more than four times per day.

Id. Dr. Hartman stated that her opinion was supported by medical findings of degenerative

changes in the knee and spine, cardiogenic syncope, and spondylolisthesis. Id.

       Meadows had spinal fusion surgery on July 27, 2016, based on a diagnosis of left leg

radiculopathy, L5-S1 spondylolisthesis, and L4-L5 disc herniation. (R. 10, tr., at 1715.) The

primary procedure was a left L5-S1 transforaminal lumbar interbody fusion (TLIF), with a repair

of a dural tear. Id. at 1375, 1715-1717.




                                                  7
       Social worker Rothman completed a second Medical Source Assessment (Mental)

concerning Meadows on February 22, 2017. (R. 10, tr., at 1388-1390.) She assessed that

Meadows was unable to complete a normal workday and workweek without interruptions from

psychologically-based symptoms, and he was unable to perform at a consistent pace without an

unreasonable number of rest periods. Id. at 1388. Rothman opined that Meadows would likely

be absent from work more than four days per month due to his impairments. Id. at 1389. In

addition, Rothman estimated that the claimant would be off-task over 20% of the time during an

8-hour workday due to his mental health symptoms. Id. The social worker indicated that

Meadows would need to take unscheduled breaks, beyond standard breaks, about four times a

day that would last 15-20 minutes. Id. Rothman concluded that Meadows would struggle to

function due to his anxiety, and would require limited interaction with others due to PTSD. Id.

Rothman opined that Meadows also struggles with memory and maintaining focus. Id. He has

symptoms of depression that increased significantly due to multiple medical issues. Id. at 1390.

In addition, Rothman opined that, due to the progression of his mental health and physical

conditions, she could not recommend his working even limited hours. Id.

       On March 5, 2017, Abdul-Rheem Ghanem, M.D., completed a medical statement on

Meadows’s physical ability to do work-related activities. (R. 10, tr., at 1414-1415.) Dr.

Ghanem’s statement was strikingly less restrictive than Dr. Hartman’s in 2015. Dr. Ghanem

indicated that MRI findings supported an assessment that Meadows could only lift or carry 15-20

pounds. Id. at 1414. The doctor assessed that Meadows could stand or walk for a total of 3-4

hours during an 8-hour workday. Id. Claimant’s ability to sit was not impacted by his

impairment. Id. Dr. Ghanem also indicated that Meadows could never climb, but could


                                                8
frequently balance, and occasionally stoop, crouch, kneel, or crawl. Id. The doctor found

Meadows should not be exposed to moving machinery because he could be slow to move away

from such a hazard. Id. He did not find any other environmental restrictions. Id.

       Dr. Ghanem indicated that Meadows would miss work about one day per month due to

pain or fatigue, and he would be off-task for about 5% of a typical workday for the same reason.

(R. 10, tr., at 1415.) Dr. Ghanem did not find that claimant would need to lie down at all during

the course of a workday. Id. The doctor assessed that Meadows might need to take one

unscheduled break while working at a sedentary job, because he may experience mild discomfort

from sitting in the same position for a prolonged period. Id. Dr. Ghanem noted that there was no

recent PT/OT evaluation on file, and that Meadows would benefit from a new evaluation with

treatment. Id.

                                     IV. ALJ’s DECISION

       The ALJ made the following findings of fact and conclusions of law in his August 16,

2017, decision:

       1. The claimant meets the insured status requirements of the Social Security Act
       through March 31, 2017.

       2. The claimant has not engaged in substantial gainful activity since October 20,
       2012, the alleged onset date (20 C.F.R. 404.1571 et seq. and 416.971 et seq.).

       3. The claimant has the following severe impairments: degenerative disc disease
       of the lumbar spine, depressive disorder (20 C.F.R. 404.1520(c) and 416.920(c)).

       4. The claimant does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20
       C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525,
       404.1526, 416.920(d), 416.925, and 416.926).

       5. After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in

                                                9
        20 CFR 404.1567(b) and 416.967(b) with the following additional limitations.
        The claimant must be able to change positions between sitting and standing twice
        per hour for two to three minutes at a time. The claimant can occasionally climb
        ramps and stairs, but cannot climb ladders, ropes or scaffolds. The claimant can
        frequently balance and stoop. The claimant can occasionally kneel, crouch, and
        crawl. The claimant cannot work at unprotected heights, around moving
        mechanical parts, and cannot operate a motor vehicle. The claimant can tolerate
        occasional exposure to dust, odors, fumes, or other pulmonary irritants. The
        claimant can perform simple, routine tasks but not at a production rate pace. The
        claimant can make simple, work-related decisions. The claimant can tolerate
        occasional interactions with supervisors, coworkers, and the public. The claimant
        can tolerate few changes in a routine work setting defined as infrequent changes
        that are explained in advance.

        6. The claimant is unable to perform any past relevant work (20 CFR 404.1565
        and 416.965).

        7. The claimant was born on *** 1986, and was 26 years old, which is defined a
        younger individual age 18-49, on the alleged disability onset date (20 CFR
        404.1563 and 416.963).

        8. The claimant has a limited education and is able to communicate in English
        (20 CFR 404.1564 and 416.964).

        9. Transferability of job skills is not an issue in this case because the claimant’s
        past relevant work is unskilled (20 CFR 404.1568 and 416.968).

        10. Considering the claimant’s age, education, work experience, and residual
        functional capacity, there are jobs that exist in significant numbers in the national
        economy that the claimant can perform (20 CFR 416.969, and 416.969(a)).

        11. The claimant has not been under a disability, as defined in the Social Security
        Act, from October 20, 2012, through the date of this decision (20 C.F.R.
        404.1520(g) and 416.920(g)).

(R. 10, tr., at 95, 96, 99, 104, 105.)

                                         V. DISABILITY STANDARD

        A claimant is entitled to receive POD, DIB or SSI benefits only when he establishes

disability within the meaning of the Social Security Act. See 42 U.S.C. §§ 423, 1381. A

claimant is considered disabled when he cannot perform “substantial gainful employment by

                                                 10
reason of any medically determinable physical or mental impairment that can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve (12) months.” 20 C.F.R. §§ 404.1505(a), 416.905(a).

       Social Security Administration regulations require an ALJ to follow a five-step sequential

analysis in making a disability determination. See 20 C.F.R. §§ 404.1520(a), 416.920(a); Heston

v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001). The Sixth Circuit has

outlined the five steps as follows:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. 20 C.F.R. § 404.1520(a)(4)(i). Second, the
       claimant must show that he suffers from a severe medically determinable physical
       or mental impairment. Id. § 404.1520(a)(4)(ii). Third, if the claimant shows that
       his impairment meets or medically equals one of the impairments listed in 20
       C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. Id. §404.1520(a)(4)(iii).
       Fourth, the ALJ determines whether, based on the claimant's residual functional
       capacity, the claimant can perform his past relevant work, in which case the
       claimant is not disabled. Id. § 404.1520(a)(4)(iv). Fifth, the ALJ determines
       whether, based on the claimant's residual functional capacity, as well as his age,
       education, and work experience, the claimant can make an adjustment to other
       work, in which case the claimant is not disabled. Id. § 404.1520(a)(4)(v).

       The claimant bears the burden of proof during the first four steps, but the burden
       shifts to the Commissioner at step five. Walters v. Comm'r of Soc. Sec., 127 F.3d
       525, 529 (6th Cir. 1997).

Wilson v. Commissioner of Social Security, 378 F.3d 541, 548 (6th Cir. 2004); see also 20 C.F.R.

§ 416.920(a)(4).

                                  VI. STANDARD OF REVIEW

       Judicial review of the Commissioner’s benefits decision is limited to determining

whether the ALJ applied the correct legal standards and whether the ALJ’s findings are

supported by substantial evidence. Blakley v. Commissioner of Social Security, 581 F.3d 399,

405 (6th Cir. 2009); Richardson v. Perales, 402 U.S. 389, 401 (1971). “Substantial evidence”

                                                 11
has been defined as more than a scintilla of evidence, but less than a preponderance of the

evidence. Wright v. Massanari, 321 F.3d 611, 614 (6th Cir. 2003); Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981). Thus, if the record evidence is of such a

nature that a reasonable mind might accept it as adequate support for the Commissioner’s final

benefits determination, then that determination must be affirmed. Wright, 321 F.3d at 614; Kirk,

667 F.2d at 535.

       The Commissioner’s determination must stand if supported by substantial evidence,

regardless of whether this court would resolve the issues of fact in dispute differently, or

substantial evidence also supports the opposite conclusion. Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This court may not try

the case de novo, resolve conflicts in the evidence, or decide questions of credibility. Wright,

321 F.3d at 614; Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). The court, however, may

examine all the evidence in the record, regardless of whether such evidence was cited in the

Commissioner’s final decision. See Walker v. Sec’y of Health & Human Servs., 884 F.2d 241,

245 (6th Cir. 1989); Hubbard v. Commissioner, No. 11-11140, 2012 WL 883612, at *5 (E.D.

Mich Feb. 27, 2012) (quoting Heston, 245 F.3d at 535).

                                         VII. ANALYSIS

       Meadows presents the two legal issues for the court’s review, asserting the ALJ failed “to

properly evaluate the opinions and statements of the treating sources” and “did not meet his

burden at Step Five” in the sequential analysis. (R. 11, PageID #: 1871.)

                                       A. Treating Sources




                                                 12
       Meadows argues that the ALJ failed to evaluate his treating sources’ opinions consistent

with the requirements of 20 C.F.R. § 404.1527. (R. 11, PageID #: 1871, 1888-1889.)

Specifically, he contends that the ALJ erred when ascribing little weight to the opinions from Dr.

Hartman and social worker Rothman, and partial weight to the opinion from Dr. Ghanem, while

according great weight to the opinions from state agency reviewing physicians. Id. at 1889.

       It is well-recognized that an ALJ must generally give greater deference to the opinions of

a claimant’s treating physicians than to non-treating physicians.2 Gayheart v. Commissioner,

710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581 F.3d at 406; Wilson, 378 F.3d at 544. This

doctrine, often referred to as the “treating physician rule,” is a reflection of the Social Security

Administration’s awareness that physicians who have a long-standing treatment relationship with

an individual are often able to provide a more complete picture of the individual’s health and

treatment history. Id.; 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). The treating physician

doctrine requires opinions from treating physicians to be given controlling weight when the

opinion is (1) “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and (2) “not inconsistent with the other substantial evidence in the case record.”

Gayheart, 710 F.3d at 376 (citing 20 C.F.R. § 404.1527(c)(2)); Blakley, 581 F.3d at 406; Wilson,

378 F.3d at 544. In other words, treating physicians’ opinions are only given deference when

supported by objective medical evidence. Vance v. Commissioner, No. 07-5793, 2008 WL



2
   Revisions to regulations regarding the evaluation of medical evidence went into effect on
March 27, 2017, and apply to the evaluation of opinion evidence for claims filed before March
27, 2017. 82 Fed. Reg. 5844-5884 (Jan. 18, 2017); see, e.g., 20 C.F.R. § 404.1527 (2017) (“For
claims filed ... before March 27, 2017, the rules in this section apply.”) Plaintiff’s claim was
filed before March 27, 2017.

                                                  13
162942, at *3 (6th Cir. Jan. 15, 2008) (citing Jones v. Commissioner, 336 F.3d 469, 477 (6th Cir.

2003)).

          Social Security regulations require the ALJ to give good reasons for discounting evidence

of disability submitted by the treating physician(s). Blakley, 581 F.3d at 406; Vance, 2008 WL

162942, at *3. Those good reasons must be supported by evidence in the case record, and must

be sufficiently specific to make clear to subsequent reviewers the weight assigned to the treating

physician's opinion and the reasons for that weight. Gayheart, 710 F.3d at 376; Blakley, 581

F.3d at 406-407. Even when a treating source’s opinion is not entitled to controlling weight, an

ALJ must still determine how much weight to assign to the opinion by applying specific factors

set forth in the governing regulations. Gayheart, 710 F.3d at 376; 20 C.F.R. §§ 404.1527(c),

416.927(c). Although the ALJ is directed to consider the factors, the ALJ is not required to

provide an “exhaustive factor-by-factor analysis” in his decision. Francis v. Commissioner, No.

09-6263, 2011 WL 915719, at *3 (6th Cir. March 16, 2011).

          In addition, an ALJ must evaluate each medical opinion in the record. Smith v.

Commissioner, 482 F.3d 873, 875 (6th Cir. 2007); 20 C.F.R. §§ 404.1527(c), 416.927(c). State

agency doctors are considered highly-qualified experts in disability evaluation, and the ALJ must

consider their evidence. 20 C.F.R. §§ 404.1513a(b)(1); 404.1527(e), 416.913a(b)(1); 416.927(e).

Although the ALJ generally accords more weight to a treating source over those of a non-

examining source, the ALJ is not prohibited from adopting the findings of a non-examining

source. See generally Ealy v. Commissioner, 594 F.3d 504, 514-515 (6th Cir. 2010); Smith, 482

F.3d at 875.




                                                 14
       Unless a treating source’s opinion is given controlling weight, the ALJ is required to

consider the following factors in deciding the weight to give any medical opinion: the length of

the treatment relationship, the frequency of examination, the nature and extent of the treatment

relationship, the supportability of the opinion, the consistency of the opinion with the record as a

whole, and the specialization of the source. 20 C.F.R. §§ 404.1527(c), 416.927(c); see generally

Gayheart, 710 F.3d at 376; Cole, 661 F.3d at 937. The ALJ, however, is not required to provide

an “exhaustive factor-by-factor analysis” in the decision. Francis, 2011 WL 915719, at *3.

                                          1. Dr. Hartman

       The ALJ considered the September 2015 opinion from Dr. Hartman and gave it little

weight. (R. 10, tr., at 102, citing id. at 885-886.) After summarizing the limitations set forth in

the opinion, the ALJ stated:

       Dr. Hartman’s opinion is inconsistent with the record because if the claimant were
       so limited as to require the off-task and absenteeism levels she describes, physical
       status examinations presumably would have shown signs of muscular atrophy and
       strength loss due to this alleged level of inactivity and physical limitation.
       Furthermore, Dr. Hartman’s opinion statement is generally inconsistent with the
       most recent MRI and x-ray findings in this record, showing only mild
       degenerative changes in the lumbar spine, subsequent to the fusion procedure in
       July 2016 (36F9, 40F5). For these reasons, I give little weight to Dr. Hartman’s
       opinion despite her treatment relationship with the claimant.

Id. Although the claimant argues that the ALJ’s weighting of Dr. Hartman’s opinion is

erroneous, he does not explicitly state where the error lies. See generally R. 11, PageID #: 1889.

       Meadows acknowledges the ALJ’s statement that “recent MRI and x-ray findings . . .

show[ed] only mild degenerative changes in the lumbar spine, subsequent to the fusion

procedure.” (R. 11, PageID #: 1889.) He contends that the February 2017 x-ray cited by the

ALJ (R. 10, tr., at 1431 (“36F9”)), showed moderate disc space narrowing at L5-S1, and mild to


                                                 15
moderate disc space narrowing at L4/5. (R. 11, PageID #: 1889.) The above-quoted section

from the ALJ’s decision also indicates consideration of earlier x-rays of the lumbar spine

performed on October 14, 2016, that showed no significant intervertebral body disc space

narrowing. (R. 10, tr., at 1700 (“40F5”).) The radiologist’s impression was there were stable

post-surgical changes of the prior fusion at L5-S1, with intact surgical hardware. Id. There were

no acute findings. Id. The court is mindful, however, that courts reviewing social security

disability appeals do not review the evidence de novo or resolve conflicts in the evidence.

Wright, 321 F.3d at 614; Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). Meadows has

not shown that the ALJ erred by not considering the opinion and pertinent medical records. Nor

has he shown that substantial evidence fails to support the ALJ’s finding that the cited records

indicate no more than mild degenerative changes overall, which is inconsistent with the above

opinion, and constitutes good reasons for discounting it.

       Even when a treating source’s opinion is not entitled to controlling weight, an ALJ must

still determine how much weight to assign to the opinion by applying the aforementioned

regulatory factors. Gayheart, 710 F.3d at 376; Cole, 661 F.3d at 937; 20 C.F.R. §§ 404.1527(c),

416.927(c). Here, the ALJ considered Meadows’s treatment relationship with Dr. Hartman, and

the nature and extent of the treatment relationship. (R. 10, tr., at 102.) The ALJ also addressed

the consistency of the opinion with the record as a whole. Id. The court, therefore, finds that the

ALJ adequately addressed the Section 404.1527(c) and 416.927(c) factors.

                                         2. Dr. Ghanem




                                                16
       The ALJ considered the March 2017 opinion from Dr. Ghanem and gave it partial

weight. (R. 10, tr., at 102-103, citing id. at 1414-1415.) After summarizing the limitations set

forth in his opinion, the ALJ stated:

       The claimant reported that he had treated with Dr. Ghanem only four times,
       approximately, representing a limited treating relationship on which to form an
       opinion about the claimant’s functioning levels. Moreover, as with the opinion of
       Dr. Hartman, these statements about time off task and unscheduled breaks are not
       well supported with citation to objective findings or signs. Given the limited
       treatment relationship with the claimant and the unsupported statements about
       time off task and need for an unscheduled break during a workday, I afford Dr.
       Ghanem’s opinion only some partial weight.

(R. 10, tr., at 103.) Meadows contests the ALJ’s statement that Dr. Ghanem had a limited

treatment relationship with the claimant, stating that the doctor was a physician at Summa

Barberton Family Practice, which had treated Meadows since March 2015. (R. 11, PageID #:

1889, citing MER.)

       A treating physician is defined as a physician who has provided medical treatment or

evaluation, and who has an “ongoing treatment relationship” with the patient. Daniels v.

Commissioner, No. 04-5709, 2005 WL 2739084, at *5 (6th Cir. Oct. 24, 2005) (citing 20 C.F.R.

§ 404.1502); Bryant v. Astrue, No. 2:09-00093, 2010 WL 2901842, at *2 (M.D. Tenn. July 19,

2010) (citing 20 C.F.R. § 416.902). For example, in finding that the treating physician

relationship cannot arise from a single visit, the Sixth Circuit noted that the treating physician

doctrine is “based on the assumption that a medical professional who has dealt with a claimant

and his maladies over a long period of time will have a deeper insight into the medical condition

of the claimant than will a person who has examined a claimant but once, or who has only seen

the claimant’s medical records.” Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994).



                                                 17
       Indeed, “depending on the circumstances and the nature of the alleged condition, two or

three visits often will not suffice for an ongoing treatment relationship.” Kornecky v.

Commissioner, No. 04-2171, 2006 WL 305648, at *9 (6th Cir. Feb. 9, 2006); see also Rueda v.

Berryhill, No. 1:17CV1878, 2018 WL 3304626, at *14 (N.D. Ohio June 22, 2018), adopted by

2018 WL 3302928 (N.D. Ohio July 5, 2018) (citing cases); Hickman v. Colvin, No.

1:13CV00089, 2014 WL 2765670, at *12 (M.D. Tenn. June 18, 2014), adopted by 2014 WL

3404967 (M.D. Tenn. July 10, 2014) (“Precedent in this Circuit suggests that a physician who

treats an individual only twice or three times does not constitute a treating source,” citing cases).

       The lack of an ongoing treatment relationship can be evidenced not only by a small

number of visits, but also by a brief period of time during which the doctor treated the patient.

For example, in Kepke v. Commissioner, the Sixth Circuit found it was not improper for the ALJ

to discount a doctor’s opinion on the basis that he treated the claimant only three times over a

three-month period. Kepke v. Commissioner, No. 15-1315, 2016 WL 124140, at *4 (6th Cir. Jan.

12, 2016); see also Helm v. Commissioner, No. 10-5025, 2011 WL 13918, at *3 n.3 (6th Cir. Jan.

4, 2011) (doctor examined patient only three times over a four-month period).

       Although claimant is correct that treatment records indicate that Meadows had been a

patient at that practice since early 2015, the records also show that Dr. Ghanem himself had only

seen Meadows for a brief eight-week period before rendering his opinion on March 5, 2017. See

R. 10, tr., at 1298-1302 (January 10, 2017), 1453-1460 (January 23), 1439-1443 (February 20),

and, 1434-1438 (March 3); see also id. at 1414-1415 (March 5, 2017, opinion). The two January

visits concerned anal bleeding that Meadows had been experiencing, and the February visit was a

preoperative screening in advance of gall bladder surgery scheduled for the following week. Id.


                                                 18
The March 3, 2017, visit was apparently for the sole purpose of having the doctor complete

disability paperwork. See R. 10, tr., at 1434 (“Patient here for disability form to be filled out ....

patient wanted to have it filled out in person.”) Although Meadows stated he was disabled due to

back surgery and chronic back pain, the record indicates he limited the extent of the back exam

on the March 3rd visit, and did not want to do any flexion or extension. Id. at 1434, 1436.

       Substantial evidence supports the ALJ’s finding that Dr. Ghanem had a limited treatment

relationship with the claimant, because the record shows that the doctor did not have a sufficient

ongoing treatment relationship with the claimant to support application of the treating physician

rule; and, his opinion is not entitled to any special degree of deference. Kepke, 2016 WL

124140, at *4; Mireles v. Commissioner, No. 14-2471, 2015 WL 4503502, at *2 (6th Cir. July

24, 2015) (per curiam); Helm, 2011 WL 13918, at *3 n.3; Daniels, 2005 WL 2739084, at *5.

       An ALJ must still evaluate the medical opinion by applying pertinent factors to decide

the weight to assign the opinion. Gayheart, 710 F.3d at 376; Cole, 661 F.3d at 937; 20 C.F.R. §§

404.1527(c), 416.927(c). The ALJ considered the length of Meadows’s relationship with Dr.

Ghanem, and the nature and extent of the treatment relationship. (R. 10, tr., at 103-104.) The

ALJ also addressed the supportability of Dr. Ghanem’s opinion. Id. The court finds that the ALJ

adequately addressed the Section 404.1527(c) and 416.927(c) factors.

                                          3. Ms. Rothman

       The ALJ considered the opinions from “treating counselor” (social worker) Rothman, and

gave them little weight. (R. 10, tr., at 103, citing id. at 858-860, 1388-1390.) After summarizing

the limitations set forth in her opinions, the ALJ stated:

       I give little weight to these opinions of Ms. Rothman because they are not
       accompanied by much in the way of narrative support with citation to clinical

                                                  19
       signs of cognitive, behavioral, or occupational deficit. Her assessments appear to
       rely primarily on what the claimant has told her in counseling sessions, ultimately
       constituting subjective evidence only.

Id. Although the claimant argues that the ALJ’s weighting of Rothman’s opinion is erroneous,

he does not explicitly state where the error lies. See generally R. 11, PageID #: 1889-1890.

Meadows simply states that Rothman met with the claimant on a regular basis for counseling,

and compiled “extensive treatment notes.” Id. at 1890. This argument does not address the

ALJ’s concern that Rothman’s opinions were not supported by clinical findings, but rather on

Meadows’s subjective statements during counseling.

       In addition, a social worker is not considered an “acceptable medical source” under

Social Security regulations. Payne v. Commissioner, No. 08-4706, 2010 WL 4810212, at *9 (6th

Cir. Nov. 18, 2010); see also Marijanovic v. Commissioner, No. 17-1282, 2017 WL 8231367, at

*1 (6th Cir. Oct. 30, 2017); Gooding v. Berryhill, No. 5:16CV2100, 2017 WL 9478428, at *9

(N.D. Ohio June 22, 2017), adopted by 2017 WL 3224572 (N.D. Ohio July 31, 2017) (citing

cases). It follows, then, that because Rothman is a social worker and not an “acceptable medical

source” within the meaning of the regulations, she cannot render a “medical opinion.” 20 C.F.R.

§§ 404.1502(a), 404.1527(a)(1), 416.902(a), 416.927(a)(1). Moreover, under the regulations,

social workers not only fail to qualify as an “acceptable medical source,” they are not considered

“medical sources.” Gooding, 2017 WL 9478428, at *9. Thus, an ALJ is not required to give any

special deference to a social worker’s report. See generally Kilburn v. Commissioner, No.

1:17CV603, 2018 WL 4693951, at *11 (S.D. Ohio Sept. 29, 2018).

       Nevertheless, the ALJ should generally explain the weight given to opinions from these

sources, such that a reviewer is able to follow the ALJ’s reasoning. Marijanovic, 2017 WL


                                                20
8231367, at *1; Gooding, 2017 WL 9478428, at *9. As quoted above, the ALJ analyzed

Rothman’s opinion and articulated a sufficient explanation for the weight assigned. The court

finds no error.

                                           4. Dr. Dallara

       The claimant recognizes that the ALJ accorded significant weight to the consultative

examiner Dr. Dallara, but contends that the ALJ “did not address” Dr. Dallara’s findings that he

“may have some difficulties relating to others including fellow workers and supervisors,” and

“due to his depression, he may have some difficulties withstanding stress and pressure associated

with day-to-day [work] activity.” (R. 11, PageID #: 1890, citing R. 10, tr., at 745.) The ALJ’s

decision, however, includes the above quoted language in its discussion of Dr. Dallara’s opinion.

(R. 10, tr. at 103) The ALJ found the doctors opinion “somewhat vague” but it suggested the

“potential limitations will be moderate in nature.” Id. The ALJ further found it “consistent with

the claimant’s apparent ability to occasionally babysit multiple small children for a friend, and

with the claimant’s normal social presentations at numerous medical examinations documented

in this record.” Id. (citing record ex. 5F3-5).

       Moreover, Meadows’s argument fails to recognize that Dr. Dallara also indicated that no

information was provided to suggest inappropriate comportment during his work history, and

that the claimant did not report a pattern of inability to adjust to workplace demands, nor did he

describe a history or mental or emotional deterioration in response to work pressures. (R. 10, tr.,

at 745.) The court finds that the ALJ’s assigned RFC3 satisfactorily accounts for the moderate


3
  A claimant’s RFC is an indication of an individual’s work-related abilities despite their
limitations. See 20 C.F.R. §§ 404.1545(a). Moreover, a claimant’s RFC is not a medical
opinion, but an administrative determination reserved to the Commissioner, and “[i]f the treating
                                                21
limitations that Dr. Dallara indicated the claimant “may have” in responding appropriately in a

work setting. The RFC limited claimant to occasional interactions with others, and few changes,

explained in advance, in a routine work setting. See R. 10, tr., at 99, 745.

        After considering Meadows’s various arguments, the court finds that the ALJ properly

evaluated the opinions and statements of the above-referenced providers. As explained,

Meadows’s arguments lack merit.

                                           B. Step Five

        Meadows also contends that the ALJ did not meet his burden at Step Five of the

sequential evaluation. (R. 11, PageID #: 1871, 1893-1895.) He argues that the ALJ’s findings

were not supported by substantial evidence at Step Five because the decision omitted his alleged

needed for a cane while walking and standing. Id. at 1895. Meadows takes issue with the ALJ’s

determination that the evidence did not support the need for a cane to walk, “because such a

device has not been prescribed by treating providers per this record, and because the record

evidences that claimant [is] able to ambulate without the cane.” Id. at 1893-1894, citing R. 10,

tr., at 101.

        While framing his arguments as an alleged error at Step Five,4 the crux of Meadows’s

argument is that the ALJ should have included the use of a cane in his RFC determination. The


physician instead submits an opinion on an issue reserved to the Commissioner—such as
whether the claimant is disabled, unable to work, the claimant’s RFC, or the application of
vocational factors—his decision need only ‘explain the consideration given to the treating
source's opinion.” Curler v. Comm'r of Soc. Sec., 561 Fed. App'x 464, 471 (6th Cir. 2014)
(emphasis added) (quoting Johnson v. Comm'r of Soc. Sec., 535 Fed. Appx. 498, 505 (6th Cir.
2013) (internal citations omitted)).
4
 At the fifth step of the analysis, the ALJ determines whether based on the claimant’s RFC, as
well as his age, education, and work experience, the claimant can make an adjustment to other
                                                 22
determination of a claimant’s RFC is a determination made at steps one through four, when the

claimant is proving the extent of his impairments. Her, 203 F.3d at 391. “The step five analysis

is meant to determine, given the severity of the impairments already proven, whether there are

jobs in the economy which a claimant can perform.” Id. What Meadows is actually challenging

here is the alleged failure of the RFC to include all the limitations Meadows believes should have

been included. See, e.g., Quisenberry v. Commissioner, No. 17-2408, 2018 WL 6264566, at *10

(6th Cir. Nov. 29, 2018).

     Meadows’s brief, however, does not address Social Security Ruling 96-9p (“SSR 96-9p”)

that requires clear medical evidence before the need for a cane may be incorporated into an RFC.

SSR 96-9p, 1996 WL 374185 (Jul. 2, 1996), provides as follows:

       Medically required hand-held assistive device: To find that a hand-held
       assistive device is medically required, there must be medical documentation
       establishing the need for a hand-held assistive device to aid in walking or
       standing, and describing the circumstances for which it is needed (i.e., whether
       all the time, periodically, or only in certain situations; distance and terrain; and
       any other relevant information). The adjudicator must always consider the
       particular facts of a case. For example, if a medically required hand-held assistive
       device is needed only for prolonged ambulation, walking on uneven terrain, or
       ascending or descending slopes, the unskilled sedentary occupational base will
       not ordinarily be significantly eroded.

SSR 96-9p (emphasis added).

     The ALJ’s decision discussed Meadows’s cane use in several different passages, indicating:




work, in which case the claimant is not disabled. 20 C.F.R. § § 404.1520(a)(4)(v),
416.920(a)(4)(v). Although the claimant bears the burden of proof during the first four steps, the
burden shifts to the Commissioner at step five. Walters, 127 F.3d at 529. Moreover, at the fifth
step, the Commissioner must prove that there is work available in the national economy that the
plaintiff could perform. Her v. Commissioner, 203 F.3d 388, 391 (6th Cir.1999) (citing Bowen v.
Yuckert, 482 U.S. 137, 146 (1987)).

                                                23
       Physical status examinations after the lumbar surgery also indicate the claimant
       has greater capacity for exertional activity than he has alleged. The claimant has
       shown ability to walk without the use of an ambulatory aide, contradicting his
       testimony that he essentially cannot walk without the cane unless he has
       something else he can hold on to (34F1). I also note that the record does not
       reflect any records of a prescription for the claimant’s used cane. In fact, when
       the claimant first started presenting with the cane at appointments, examiners
       noted that even without the cane, his mobility had increased, his leg pain had
       resolved, and he was able to ambulate independently (e.g., 38F3). That the
       claimant has been able to get on and off of examination tables, albeit slowly, of
       his own accord also suggests some residual ability to move about, bear weight on
       his legs, and generally perform greater than sedentary work (34F1). The claimant
       presenting to appointments walking without assistance and carrying a duffel bag
       is but another recorded instance in this record that is inconsistent with his claims
       of serious reliance on a cane to ambulate, and generalized weakness (34F1).5

                                                ***

       I note that the evidence does not support the claimant's alleged reliance on a cane
       to ambulate because such a device has not been prescribed by treating providers
       per this record, and because the record evidences the claimant able to ambulate
       without the cane, contradicting his testimony that he cannot do so (e.g., 34F1,
       38F3). I also find that the claimant’s reports that he spends most of his time in bed
       are not consistent with the record because if that were true, the record would show
       signs of muscular atrophy in the lower extremities and lower back, which it does
       not (e.g., 10F14).

(Tr. 100, 101).

       Meadows takes issue with the ALJ’s finding, and asserts that a prescription for a cane

does exist in the medical record. (R. 11, PageID #: 1894, citing R. 10, tr., at 1533.) Specifically,

on March 19, 2017, Meadows presented at the Emergency Department as a result of a slip and

fall on the last two steps of a staircase. (R. 10, tr., at 1484, 1499-1500.) Upon discharge, he was

prescribed a platform cane with a 4-point stand. (Tr. 1533.)



5
  Dr. Ghanem’s March 5, 2017, medical statement noted that “Patient [is] able to walk in the
clinic hallway with normal gait & carries a duffel bag and maintains balance.” (R. 10, tr., at
1414 (“34F1”).

                                                24
     Arguably, the ALJ was incorrect in finding that the record was devoid a cane prescription.

Nevertheless, it does not follow that the ALJ erred by finding that a cane was not “medically

required” as described in the pertinent SSR 96-9p, which contains two requirements before an

ALJ may conclude that a hand-held assistive device is “medically required.” First, there must be

medical documentation establishing the need for said device to aid in walking/standing; and

second, the medical documentation must also “describ[e] the circumstances for which it is

needed (i.e., whether all the time, periodically, or only in certain situations; distance and terrain;

and any other relevant information.)” 1996 WL 374185 at *7.6

       Assuming the March 19, 2017 prescription was sufficient to establish the first part of the

SSR 96-9p test, none of the medical documentation cited by the claimant “describe[es] the

circumstances for which [a cane] is needed (i.e., whether all the time, periodically, or only in

certain situations; distance and terrain; and any other relevant information).”7 (R. 13, citing tr.



6 A Plaintiff’s testimony alone is insufficient under Social Security Ruling (“SSR”) 96-9p, 1996
WL 374185 (Jul. 2, 1996). See, e.g., Mitchell v. Comm'r of Soc. Sec., No. 4:13cv1969, 2014 WL
3738270 (N.D. Ohio Jul. 29, 2014) (finding that Plaintiff’s testimony did not qualify as “medical
documentation establishing the need” for the cane under SSR 96-9p) (Pearson, J.); Smith v.
Astrue, No. 2:11-0065, 2012 WL 4329007 at *8 (M.D. Tenn. July 16, 2012), report and
recommendation adopted, 2012 WL 4328993 (M.D. Tenn. Sept. 20, 2012) (“Even if the ALJ had
not discussed the use of the cane, Plaintiff failed to provide medical documentation of its
requirement. The only evidence supporting a cane requirement comes from Plaintiff's
testimony.”)
7
  While the court has reviewed pertinent portions of the over 1,800-page transcript identified by
the parties, it has not found any medical documentation that could reasonably be construed as
describing the circumstances for which a cane is needed. Nevertheless, the onus remains on
Plaintiff and not the court to identify evidence supporting his assignments of error. See, e.g.,
Paul v. Comm'r of Soc. Sec., No. 2:13cv14911, 2015 WL 1299980 at *1 (E.D. Mich. Mar. 23,
2015) (“[P]laintiff cannot simply make bald claims that the ALJ erred, while leaving it to the
Court to scour the record to support this claim.”); Nash v. Comm’r of Soc. Sec., No. 1:12 CV
2234, 2013 WL 4736736, at *3 (N.D. Ohio Sept. 3, 2013) (“it is not this Court’s function to
                                                  25
1425, 1483, 1488, 1533, 1778, 1781, 1787, 1790, 1792, 1795). See, e.g., Perry v. Berryhill, No.

1:16CV2970, 2018 WL 1393275, at *4 (N.D. Ohio Mar. 20, 2018) (“Nor does Plaintiff cite to

any medical records describing the circumstances for which a cane is needed as required by SSR

96–9p.”) (Limbert, M.J.) (citing Parrish v. Berryhill, No. 1:16CV1880, 2017 WL 2728394 (N.D.

Ohio June 8, 2017)). It further bears noting that all cane-related medical records cited by

Meadows cover a less than two-month time span between his fall on March 19, 2017 and May

16, 2017.8

       Meadows also argues that the ALJ’s hypothetical questions did not accurately portray his

limitations. (R. 11, PageID #: 1894-1895.) A hypothetical question to the vocational expert

must accurately portray the claimant’s physical limitations. Pasco v. Commissioner of Social

Sec., No. 03-4358, 2005 WL 1506343, at *14 (6th Cir. June 23, 2005); Varley v. Secretary of

HHS, 820 F.2d 777, 779 (6th Cir. 1987) (citing cases). However, hypothetical questions need

only incorporate those limitations which the ALJ has accepted as credible. Parks v. Social Sec.

Admin., No. 09–6437, 2011 WL 867214, at *9 (6th Cir. March 15, 2011); Murphy, 2013 WL

829316, at *10. If the ALJ does not find that a cane would be medically necessary, then the ALJ

is not required to include it in a hypothetical to the VE. Murphy, 2013 WL 829316, at *10

(citing Casey v. Sec’y of HHS, 987 F.2d 1230, 1235 (6th Cir. 1993)). Further, when a cane is not



scour the administrative record and craft arguments on Plaintiff's behalf.”); Crocker v. Comm’r
of Soc. Sec., No. 1:08cv1091, 2010 WL 882831 at *6 (W.D. Mich. Mar. 9, 2010) (“This court
need not make the lawyer’s case by scouring the party’s various submissions to piece together
appropriate arguments.”)
8
 The lone exception is a treatment note from February of 2017 by Dr. Gasser indicating that
patient was “back home” and “using [a] cane mostly now for ambulation,” but without noting
whether the cane was actually prescribed. (Tr. 1488).

                                                26
a necessary device for the claimant’s use, it cannot be considered an exertional limitation that

reduces claimant’s ability to work. Carreon v. Massanari, No. 01-3552, 2002 WL 31654581, at

*2 (6th Cir. Nov. 21, 2002); Grimes, 2018 WL 2305723, at *3 (citing Carreon); Murphy v.

Astrue, No. 2:11CV00114, 2013 WL 829316, at *10 (M.D. Tenn. Mar. 6, 2013), adopted by

2013 WL 4501416 (M.D. Tenn. Aug. 22, 2013).

       Because Meadows has failed to demonstrate the medical documentation of record shows

a hand-held assistive device is medically required under SSR 96-9p, his argument that the ALJ

erred by omitting the need for a cane in the RFC is not well taken.

                                      VIII. CONCLUSION

       For the foregoing reasons, the court finds that the ALJ’s decision is based on substantial

evidence in the record, as outlined in his findings and supported by medical evidence.

Accordingly, that decision is affirmed.

       IT IS SO ORDERED.



                                                     s/ David A. Ruiz
                                                     David A. Ruiz
                                                     United States Magistrate Judge


Date: September 27, 2019




                                                27
